DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed November 10, 2020. Claims 1-15 were previously pending. Applicant cancelled claims 2-7 and 9-15, amended claims 1 and 8 and added new claims 16-19. Claims 1, 8 and 16-19 are under consideration.
Applicant’s claim amendments and arguments overcame the previously presented rejection of claims 1-15 under 35 U.S.C. 101 and the rejection of claims 1-15 under 35 U.S.C. 112, first paragraph, written description. Since no references were found teaching or suggesting claims 1, 8 and 16-19, the claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 was filed after the mailing date of the Non-final office action on June 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, with the exception of references 23, 25 and 26, which were not provided, and references 28-30, which are duplicate entries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 17, 2021